Citation Nr: 1104194	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-34 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to increased disability ratings for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
status-post discectomy and laminectomy L4-L5, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1995.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision of the RO that denied increased 
the evaluation for degenerative disc disease and degenerative 
joint disease of the lumbar spine to 100 percent, effective 
July 19, 2006, under provisions of 38 C.F.R. § 4.30 based on 
surgery and convalescence for this condition; resumed the 
evaluation of 20 percent, effective October 1, 2006; and 
increased the disability evaluation to 40 percent, effective 
December 26, 2006.  The Veteran timely appealed.

Because increased ratings are available for the service-connected 
disability, and the Veteran is presumed to seek the maximum 
available benefit, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In December 2009, the Veteran testified during a hearing before 
the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

In evaluating the Veteran's request for an increased disability 
rating, the Board considers the medical evidence of record.

The report of a June 2000 VA examination includes a diagnosis of 
chronic L4-L5 disc protrusion with right leg sciatica.

Magnetic resonance imaging (MRI) scans taken in September 2005 
revealed mild-to-moderate degenerative disc chances at L3-L4, L4-
L5, and L5-S1 levels-most significantly at L4-L5 and L5-S1 
levels.

The report of a December 2005 VA examination revealed findings of 
lower extremity reflexes 2+/4; and sensory intact to light touch 
of lower extremities.  X-rays of the lumbar spine revealed 
prominent degenerative disc disease and facet arthropathy at L5-
S1, with less prominent degenerative disc disease and facet 
arthropathy at L4-L5.  The impression was degenerative disc 
disease and degenerative joint disease of the lumbar spine with 
mild-to-moderate limitations in lifting, with prolonged standing 
or sitting, and in running and other impact activities and 
sports.

Records show that the Veteran underwent a lumbar laminectomy, L4-
L5, with right discectomy in July 2006.  Thereafter, the Veteran 
reportedly sneezed very hard, felt a pop at the incision site to 
his lumbar area, and began having terrible headaches.  In August 
2006, the Veteran underwent repair of lumbar pseudomeningocel.
 
The report of a March 2007 VA examination reflects that the 
Veteran's lost time from work during the last 12 months was 14 
weeks, primarily recovering from back surgeries.  Current 
symptoms included severe daily low back pain with radiation down 
right leg and buttock.  Examination revealed diminished sensory 
to light touch along L4-L5 and S1 dermatomes of the right leg, 
with sensory intact for the left leg. 

In June 2008, the Veteran was afforded a VA examination to 
evaluate the severity of his degenerative disc disease and 
degenerative joint disease of the lumbar spine, status-post 
discectomy and laminectomy L4-L5.  Although the claims file was 
not available, the examiner reviewed the reports of the Veteran's 
MRI scans and X-rays.  The Veteran reported pain radiating 
bilaterally to lower extremities posteriorly to the ankle, with 
numbness and tingling on the right greater than on the left.  The 
examiner noted that an electromyelogram was ordered to rule out 
lumbar radiculopathy in both lower extremities, but that the 
Veteran declined the electromyelogram.

In August 2009, the Veteran reported that he had declined the 
electromyelogram because of miscommunication or misunderstanding 
between himself and the examiner.  The Veteran was uncertain as 
to the procedure, its duration, and of his need for pain 
medication.

In December 2009, the Veteran testified that he experienced 
radiating pain in both legs, and that he had urination 
difficulties and prostate problems.  His representative requested 
a re-scheduling of the evaluation for radiculopathy of both lower 
extremities, and for a determination as to whether any other 
symptoms are related to the service-connected degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
status-post discectomy and laminectomy L4-L5.
   
Under these circumstances, VA cannot rate the service-connected 
degenerative disc disease and degenerative joint disease of the 
lumbar spine, status-post discectomy and laminectomy L4-L5, 
without further medical clarification.  Specifically, the 
examiner should determine the severity of any lumbar 
radiculopathy of each lower extremity; and should, to the extent 
possible, distinguish symptoms attributable to the service-
connected disability from those attributable to any nonservice-
connected disability.  

Hence, the Veteran is entitled to a new VA examination.  See, 
e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination, for evaluation of the service-
connected degenerative disc disease and 
degenerative joint disease of the lumbar 
spine, status-post discectomy and 
laminectomy L4-L5.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the examiner(s), 
and the report of the examination(s) should 
note review of the file. 

The examiner(s) should identify all current 
neurological symptoms associated with the 
Veteran's degenerative disc disease and 
degenerative joint disease of the lumbar 
spine, status-post discectomy and 
laminectomony L4-L5, to include bowel or 
bladder impairment.  The examiner should 
specify the nerves involved, note whether 
there is associated atrophy, or weakness, 
and express an opinion as to the severity 
of the disability for each nerve involved.

The examiner(s) should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the spine 
is ankylosed.  

If ankylosed, the examiner(s) should report 
whether the spine is held in flexion or 
extension with any of the following: 
difficulty walking due to a limited line of 
vision, respiration limited to 
diaphragmatic respiration, gastrointestinal 
symptoms due to pressure of the costal 
margin on the abdomen, dyspnea or 
dysphasia, atlantoaxial subluxation, or 
neurologic symptoms due to nerve 
stretching.

The examiner(s) should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12-month period, the 
Veteran's incapacitating episodes had a 
total duration of at least six weeks.  

In providing the specific findings noted 
above, the examiner(s) should, to the 
extent possible, distinguish the symptoms 
and effects of the service-connected 
degenerative disc disease and degenerative 
joint disease of the lumbar spine, status-
post discectomy and laminectomy L4-L5, from 
those associated with any other disability.  

The examiner(s) should render specific 
findings as to the impact of the service-
connected degenerative disc disease and 
degenerative joint disease of the lumbar 
spine, status-post discectomy and 
laminectomy L4-L5, and any associated 
disability, on the Veteran's ability to 
work.  

These specific findings are needed to rate 
the Veteran's disability in accordance with 
the rating schedule.  It is therefore 
important that the examiner furnish the 
requested information.

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a SSOC, before the 
claims file is returned to the Board, if 
otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC; however, the Veteran is 
advised that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


